      Case 3:21-cv-00514-LC-HTC Document 20 Filed 08/05/21 Page 1 of 2


                                                                        Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

TONY GARCIA,

      Plaintiff,

v.                                                     Case No. 3:21cv514-LC-HTC

WARDEN DONALD LEAVINS,

     Defendant.
________________________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on June 25, 2021

(ECF No. 13).        The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of the

timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 13) is

adopted and incorporated by reference in this order.




Case No. 3:21cv514-LC-HTC
      Case 3:21-cv-00514-LC-HTC Document 20 Filed 08/05/21 Page 2 of 2


                                                                           Page 2 of 2

      2.     To the extent Plaintiff seeks to assert an Eighth Amendment claim

against all Defendants in their official capacities, as well as claims for declaratory

relief, such claims are DISMISSED under 28 U.S.C. § 1915A(b)(1) and §

1915(e)(2)(B)(ii) for Plaintiff’s failure to state a claim upon which relief may be

granted.

      3.     Defendants Leavins and Santiago are DISMISSED as defendants in this

action.

      DONE AND ORDERED this 5th day of August, 2021.



                                 s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv514-LC-HTC
